Citation Nr: 1550790	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides (Agent Orange).  

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease, status post myocardial infarction with implanted pacemaker, to include as due to exposure to herbicides and as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1971 to December 1972, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In September 2012, the Board denied entitlement to the claims on appeal.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum decision, the Court vacated the September 2012 Board decision, and remanded the case to the Board for adjudication consistent with the Court's order.  In June 2015, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has current disabilities manifested by diabetes mellitus, coronary artery disease, hypertension, and erectile dysfunction.  

2.  The Veteran did not serve in an area in which exposure to tactical herbicide agents may be presumed and the weight of the evidence is against a finding that the Veteran was actually exposed to herbicides in service.

3.  Symptoms of diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's diabetes mellitus is not etiologically related to active service.  

4.  Symptoms of coronary artery disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's coronary artery disease is not etiologically related to active service.  

5.  Symptoms of hypertension were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's hypertension is not etiologically related to active service.  

6.  The Veteran's erectile dysfunction is not etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease, to include as due to herbicide exposure and as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for hypertension, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2015).

4.  The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

The RO provided notice to the Veteran in September 2006, prior to the initial adjudication of the claims in February 2007.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The December 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, a February 2014 report entitled "Investigation into the Environmental Fate of TCDD/Dioxin," and the Veteran's statements, including his testimony at the June 2012 Board hearing.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Board acknowledges that the Veteran has not been afforded a VA examination and a VA medical opinion has not been obtained specifically addressing whether the Veteran's current disabilities had their onset during service or are otherwise etiologically related to his service.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service disease or chronic symptoms of the claimed disabilities shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between the claimed disabilities and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims of service connection, because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, or an in-service event of herbicide exposure, referral of this case to obtain an opinion as to the etiology of the Veteran's current disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of the issues on appeal to afford the Veteran a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claims of service connection because there is no reasonable possibility that such assistance would aid in substantiating this claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, diabetes mellitus is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a).  In addition, coronary artery disease and hypertension, both as cardiovascular-renal diseases, are also "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

In contrast, erectile dysfunction is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim dos not apply.  Walker, 708 F.3d 1331.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, coronary artery disease, and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus and ischemic heart disease.  38 C.F.R. § 3.309(e).  As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).   However, Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For diabetes mellitus and ischemic heart disease, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  

Further, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  VA has also acknowledged that Agent Orange was, in some instances, used in the Kingdom of Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 5-7.

Additionally, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this section, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. 
§ 3.307(a)(6)(v).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Analysis

The Veteran contends that his current diabetes mellitus is directly related to exposure to Agent Orange during military service.  Specifically, the Veteran contends that he was exposed to Agent Orange while on ACDUTRA in August 1974 with the 756 Engineer Company, 187th Infantry Brigade, at Fort Drum, New York.  Service personnel records confirm that the Veteran served on ACDUTRA in Fort Drum, New York, between August 17, 1974, and August 30, 1974.  In addition, the Veteran contends that his heart condition, hypertension, and erectile dysfunction are secondary to his diabetes mellitus.  

The Board has a duty to consider all theories of entitlement to the benefits sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider direct, secondary, and presumptive theories of service connection with respect to the Veteran's claims.

The Board first finds that the evidence of record demonstrates that the Veteran has current diagnoses of diabetes mellitus, coronary artery disease, hypertension, and erectile dysfunction.  Private treatment records dated in January 2003 indicate that the Veteran suffered an acute myocardial infarction necessitating implantation of a pacemaker.  Also in January 2003, the Veteran received a diagnosis of diabetes mellitus and also began receiving treatment for hypertension.  Private treatment records dated in June 2003 indicate that the Veteran reported a chronic history of sexual dysfunction and was prescribed medication for erectile dysfunction.  Subsequent private treatments document continued treatment for the claimed disabilities on appeal, including records dated in January 2006 indicating another myocardial infarction.  

After a review of all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  

The Veteran's service personnel records do not reveal that he served in the Republic of Vietnam, near the Korean DMZ, or in the Kingdom of Thailand; the Veteran does not otherwise assert service in these areas.  Therefore, the Veteran is not entitled to the presumptive exposure provisions contained in 38 C.F.R. § 3.307(a)(6); the Veteran does not disagree that he is entitled to the presumption of exposure to herbicides.  

Instead, the Veteran asserts that he was exposed to Agent Orange during his period of ACDUTRA at Fort Drum, New York.  The Veteran testified during the June 2012 Board hearing that during his two weeks at Fort Drum, his unit spent one week performing work around the base, including cutting back shrubs, trees, and weeds along the edges of road, and spent the second week performing field maneuvers, sleeping in tents, and performing "war games."  See Hearing Transcript p. 4.  The Veteran further testified that he spent time in areas that were "compromised by the spraying of the Agent Orange."  Id.; see also September 2007 Statement.  In essence, the Veteran contends that actual exposure to herbicides has been shown, and, therefore, he is entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  See Haas, 525 F.3d 1168; Combee, 34 F.3d 1039.  

Preliminarily, the Board must address the threshold issue of whether the Veteran is even entitled to the presumptive service connection provisions as he is claiming exposure to Agent Orange during a period of ACDUTRA.  Service connection on a presumptive basis under 38 C.F.R. § 3.309(e) requires that the individual be a "veteran" and was "exposed to an herbicide agent during active military, naval, or air service."  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. §§ 101(2), (24).  ACDUTRA is different from "active military, naval, or air service," but will be considered "active military, naval, or air service" if the "individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  See 38 C.F.R. §§ 101(22), (24).  

With respect to the most recent revision of the presumptive exposure and service connection provisions, VA considered the risk of exposure to Agent Orange in Air Force Reservists who repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  As provided in the interim final rule that extended the presumption of exposure to certain Air Force Reservists, VA indicated that due to "uniquely latent effects" of herbicides, there is a "reasonable basis for presuming that disability occurred during a period of reserve service for purposes of satisfying the requirements of section 101(24)(B) or (C) in order to ensure compensation and health care for reservists disabled as a result of herbicide exposure on reserve duty."  See 80 Fed. Reg. 35246, 35247 (June 19, 2015).  Therefore, the Board concludes that if the Veteran had exposure to herbicides while on ACDUTRA at Fort Drum, such exposure would satisfy the threshold requirements of 38 C.F.R. § 3.309(e).  

In September 2006, the RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran had exposure to herbicides during service.  A PIES response was received in October 2006, indicating that there was no evidence in the Veteran's file to substantiate exposure to herbicides.  

In September 2007, the Veteran submitted several documents in support of the appeal.  First, the Veteran submitted portions of a July 1981 report entitled "Installation Assessment of Fort Drum, New York" prepared by Chemical Systems Laboratory (the "July 1981 Report").  Second, the Veteran submitted a February 1984 letter from the United States Army Toxic and Hazardous Materials Agency (the "February 1984 Letter").  Third, the Veteran submitted a June 2004 Board decision regarding the service connection claim of another veteran (the "June 2004 Board Decision").  In an accompanying statement, the Veteran contends that these submissions represented "competent evidence of exposure to an herbicide."  

The July 1981 Report details the results of a 1980 study conducted by Chemical Systems Laboratory for Fort Drum and the United States Army Toxic and Hazardous Materials Agency.  The study, in pertinent part, addressed pesticide and herbicide applications and storage at Fort Drum.  As relevant, the study report indicates that from 1969 to 1978, two herbicides were applied at Fort Drum: 2,4-D was used to control vegetation along fences and 2,4,5-T was used to control brush along Town Line Road and Russell Turnpike.  See July 1981 Report p. 30.  The study report also indicates that "a large quantity of herbicide . . . was sprayed from a helicopter over a site in the main impact area" in the late 1950s, and that in 1961, the Dow Chemical Company tested an experimental defoliant mixture along Range Road.  Id.  In addition, the study report indicated that "according to interviewers, herbicide [2,4,5-T] was used on the range impact areas during the 1950's thru the early 70's.  The use was to improve the line of vision from observation points to target impact areas."  Id.  In contrast, the July 1981 Report indicates that DDT was used from the 1940s until the mid-1960s in bivouac areas and some of the range firing points.  Id. at p. 30.  Finally, the July 1981 Report indicates that ten five-gallon metal cans of 2,4,5-T were being stored in an unheated wooden frame building with a wooden floor; the authors of the study concluded that this method of storage did not meet current requirements for proper storage.  Id. at pp. 30, 44, 46.  In addition, the study report concluded that "the most likely sources of contamination from a migration point of view . . . [includes residuals from] past usage of pesticides"; however, the study report concluded that the water quality at Fort Drum was "reported to be excellent."  Id. at p. 46.  Additionally, the study report indicated that "due to the past usage of pesticides in the Northeast Range Areas, there is a possibility that residual amounts of pesticides are present; however, a lack of sampling and analyses data precludes determining the impact of [any residual amounts of pesticides] on the environment."  Id. at p. 46.  

As indicated by the February 1984 Letter, the United States Army Toxic and Hazardous Materials Agency, in response to the July 1981 Report, sought to perform an exploratory survey in May 1984 to "determine whether or not site specific contaminants [in particular, 2,4,5-T] are migrating or have the potential to migrate beyond the installation's boundaries."  The February 1984 Letter noted the preliminary 1980 study that referenced interviewees who indicated 2,4,5-T was "used on the range impact areas to improve the line of vision from observation points to target impact areas . . . [and] to control brush along roads in the main impact area" during the 1960s through the early 1970s.  

In December 2008, the RO submitted a request to VA's Compensation and Pension (C&P) Service regarding the Veteran's claimed exposure to Agent Orange at Fort Drum.  [The Board notes that the VA Compensation and Pension Service is now two separate entities, the Compensation Service and the Pension and Fiduciary Service; however, for clarity purposes, the Board will continue to refer in this decision to the C&P Service as one entity.]  In January 2009, an individual from the C&P Service responded to the RO's request (the "January 2009 C&P Response").  The January 2009 C&P Response indicated that Agent Orange "was used and tested at Fort Drum, New York, in the spring of 1959.  Its application was tested with helicopter spraying of 13 drums over a 4 square mile artillery range. . . . There is no record of testing during 1974 or any other year."  The January 2009 C&P Response further indicated that the 1984 document "refers briefly to 'interviews' showing small-scale brush clearing herbicide use along roads from the 1960s to early 1970s.  However, there is no way to verify this use or know the extent of it or the chemical content of it."  As a result, the C&P Service recommended the RO initiate a request with the Joint Services Records Research Center (JSRRC), which the RO submitted in July 2009.  

Subsequently in July 2009, the JSRRC responded to the RO's request (the "July 2009 JSRRC Response").  The July 2009 JSRRC Response indicates that available United States Army historical records "do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Drum, New York" during the Veteran's period of ACDUTRA.  The JSRRC also reviewed Department of Defense records that documented "that in 1959 at Fort Drum, thirteen drums of Agent Orange were sprayed on four square miles from a helicopter spray device."  In conclusion, the JSRRC determined that they were unable to document that the Veteran was exposed to Agent Orange or other herbicides while stationed at Fort Drum in August 1974.  

In a September 2009 statement, the Veteran argues that the RO misconstrued the July 2009 JSRRC Response.  Specifically, the Veteran contends that the July 2009 JSRRC Response only details a lack of available information regarding the spraying of Agent Orange at Fort Drum, as opposed to affirmative evidence that Agent Orange was not sprayed.  In contrast, the Veteran contends that he "already provided two documents of reliable evidentiary value showing that herbicides were used at Fort Drum" in 1974.  The Veteran then specifically identified the February 1984 Letter and the June 2004 Board Decision.  In addition to this statement, the Veteran submitted a November 1992 letter from the Director of the United States Army and Joint Services Environmental Support Group (the "November 1992 Letter").  The November 1992 Letter indicates acknowledges defoliation conducted at Camp Drum (also known as Fort Drum), New York, using 2,4-D and 2,4,5-T in 1959.  

During the June 2012 Board hearing, the Veteran testified that during the two weeks of ACDUTRA, he came into direct contact with the areas compromised by the spraying of Agent Orange.  See Hearing Transcript p. 4.  The Veteran further testified that during one week of ACDUTRA his unit performed brush-clearing activities along the edges of roads, and the second week his unit camped in the field and performed various field maneuvers, including war games.  Id.  

In his July 2013 brief to the Court, the Veteran referenced a 1994 report published by the Institute of Medicine's Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (the "1994 IOM Report").  Notably, this report includes a discussion of a June 1959 experiment conducted at Fort Drum to determine the long-term effectiveness of aerially-dispensed herbicides in improving visibility of military operations.  As detailed by the 1994 IOM Report, the 1959 experiment used a helicopter spray system to disperse a mixture of 2,4-D and 2,4,5-T over a four-square-mile area at a quantity of one-half gallon per acre.  

In addition, the 1994 IOM Report discussed the risk assessment of herbicide exposure and the associated epidemiology of disease.  Specially, the report indicated that:

Accurate risk estimates depend on the ability to accurately identify those who are "exposed" and those who are not.  When the concern is with low-level, possibly intermittent exposure to a chemical such as an herbicide, it becomes important not simply to assess exposure as its presence or absence, but to characterize the degree of exposure - its intensity and duration.

See 1994 IOM Report p. 251 (emphasis in original).  Therefore, the 1994 IOM Report recommended an exposure reconstruction model be developed to quantify the exposure that specifically considered the following six sources of information: troop location, aerial spray mission data, estimated ground spraying activity, estimated exposure opportunity factors (including the identification of occupations involving the handling of herbicides, and considerations of how likely troops were to have heavier exposure through eating local food, bathing in or drinking local water, contact with contaminated soil, etc.), military indications for herbicide use, and considerations of the composition and environmental fate of herbicides (including changes in the TCDD content of herbicides over time, the persistence of TCDD and herbicides in the environment, and the degree of likely penetration of the herbicides into the ground).  Id. at 287-288.  

In the June 2015 Board Remand, the Board requested that the RO "seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is as least as likely as not that the Veteran was exposed to Agent Orange during service at Fort Drum in August 1974.  In response, the RO associated with the record a February 2014 report entitled "Investigation into the Environmental Fate of TCDD/Dioxin" that listed Dr. Alvin L. Young as the primary author (the "February 2014 Report").  According to the attached biography, Dr. Young completed his PhD in herbicide physiology and environmental toxicology in 1968, and since then, has amassed more than 300 publications in the scientific literature, including five books on issues related to Agent Orange and/or dioxin.  While the February 2014 Report does not address the specifics involved in the Veteran's case, the Board finds that substantial compliance with the June 2015 Remand directives has been achieved.  See Stegall, 11 Vet. App. 268; D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The February 2014 Report detailed the available scientific literature regarding the environmental fate of dioxin and its relationship to human exposure.  Preliminarily, however, the February 2014 Report indicated that "exposure to [dioxin] correctly means a situation of proximity and potential for intake, it does not mean the actual intake or absorption of a dose"; as a result, the report cautioned that "to realistically assess the human risks inherent in the presence of [dioxin] in the environment, the information from toxicological studies must be coupled with the likelihood and degree of human exposure."  See February 2014 Report at pp. 3-4 (emphasis added).  The report identified three major sources of human exposure to dioxin: (1) through improper handling of industrial waste, (2) via contact with the atmosphere as a consequence of an industrial accident, and (3) via contact with the environment as the result of spraying or spillage of herbicides contaminated with dioxin; however, the report indicated that spraying herbicides resulted in considerably less soil contamination due to the mechanics of spraying vegetation and photodegradation due to sunlight.  

The February 2014 Report detailed several research studies directly assessing the environmental fate of Agent Orange, including studies conducted in Vietnam, at the Eglin Air Force Base, at the Naval Construction Battalion Center (NCBC), and on Johnston Island.  In assimilating these research studies, the authors of the February 2014 Report indicate that in the aerial spraying of tropical vegetation or dense shrubs with tactical herbicides, the intent was to spray and thus control the vegetation, resulting in 94 percent of the sprayed herbicide being intercepted by the vegetation, leaving only six percent that landed on the soil.  The authors noted that once dioxin came into contact with the soil, it was rapidly and tightly bound, but that 99 percent was photodegraded within hours of its aerial deposition, with the remaining one percent was bound within the top six inches of soil due to wind and water movement, where it persisted for at least two decades.  See id. at pp. 13-14.  

The February 2014 Report further discussed the mechanisms of uptake of TCDD from soils and sediments, and concluded that the physical properties of dioxin likely made drinking water or bathing a negligible route of contamination.  In addition, numerous studies of dermal contact with dioxin have found that any exposure to contaminated soil that would have occurred were "negligible" because the skin is a major barrier to dioxin uptake.  See id. at p. 16.  In conclusion, the report's authors opined that "in humans, handling contaminated soil resulted in negligible contamination since the skin acted as an effective barrier to the uptake" of dioxin.  See id. at p. 17.    

After a thorough and careful review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicides at any time during his service, including his two-week period of ACDUTRA at Fort Drum, New York.  Consistent across all the evidence of record is the fact that Agent Orange was used at Fort Drum in 1959.  According to the January 2009 C&P Response, 13 drums of Agent Orange were sprayed over a four-square mile artillery range.  The July 2009 JSRRC Response and 1994 IOM Report included the same details regarding use of Agent Orange in 1959.  See also November 1992 Letter.  The July 1981 Report indicated that "a large quantity of herbicide . . . was sprayed from a helicopter over a site in the main impact area in the late 1950s.  This is consistent with the January 2009 C&P Response and the July 2009 JSRRC Response.  

Evidence of use of Agent Orange in any other year, however, is less consistent.  The July 1981 Report documents herbicide use in 1961 along Range Road, from the 1950s through the early 1970s on the range impact areas, and from 1969 through 1978 to control vegetation along fences and along Town Line Road and Russell Turnpike.  The July 1981 Report summarized these usages as occurring in the Northeast Range areas used to improve the line of vision from observation points to target impact areas.  The February 1984 Letter reiterates the findings of the July 1981 Report and provides no new information regarding use of herbicides in any other years besides 1959.  In contrast, neither the January 2009 C&P Response nor the July 2009 JSRRC Response identified any additional use of Agent Orange at Fort Drum subsequent to 1959.  

In review of the conflicting evidence of record regarding use of herbicides at Fort Drum subsequent to 1959, the Board finds the official documentation from the C&P Service and the JSRRC to outweigh the findings contained in the July 1981 Report.  As indicated by both the July 1981 Report and the February 1984 Letter, use of herbicides was primarily reported during interviews; however, the sources of these interviews were not reported.  As such, the Board is unable to make conclusions regarding the competency or credibility of those individuals who provided such information.  Moreover, the date range reported by the interviewees in the July 1981 report (1950s through the "early" 1970s) does not provide specific information that herbicides were used in 1974 when the Veteran was on ACDUTRA.  Finally, the July 1981 Report's indication that 2,4-D and 2,4,5-T were used until 1978 to control vegetation in the northeast corner of Fort Drum is not noted by any other evidence in the record, including by the February 1984 Letter that did note the reports mentioned by the 1980 interviewees.  

In contrast, the January 2009 C&P Response indicated no documentation of use of Agent Orange (or other tactical herbicides) at Fort Drum subsequent to 1959.  The January 2009 C&P Response specifically addressed the notations of the July 1981 Report, indicating that the interviews discussed "small-scale brush clearing herbicide use along roads from the 1960s to the early 1970s.  However, there is no way to verify this use or know the extent of it or the chemical content of it."  The January 2009 C&P Response also addressed the Veteran's contentions of use of herbicides in August 1974, specifically indicating that "the veteran seems to be referring to small-scale brush or weed clearing around the base, but there is no record of such activity with the [Department of Defense] and no way to know the chemical content of any such non-tactical herbicide use."  

Moreover, the Veteran has not indicated that he himself used or saw the use of herbicides.  Instead, he contends that during his two weeks of ACDUTRA he was in direct contact with areas "compromised by the spraying of Agent Orange" including while performing brush clearing duties as well as camping in tents performing field maneuvers.  See Hearing Transcript p. 4.  While the Veteran has indicated that he participated in brush-clearing activities, he has not indicated that he used herbicides of any kind during these activities.  The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible.  However, it has not been demonstrated that the Veteran is competent to identify the difference between tactical and non-tactical herbicides, or that the areas where he was located during his period of ACDUTRA was compromised by Agent Orange as opposed to non-tactical herbicides.  In fact, even assuming the credibility of the July 1981 Report, including the reports provided by the 1980 interviewees, these reports indicate that herbicides were primarily used in the range impact areas and along fences "to improve the line of vision from observation points to target impact areas," whereas DDT (a non-tactical herbicide) was used in the bivouac areas.  See July 1981 report p. 30.  Therefore, the Board finds the Veteran's claim that he was exposed to herbicides at Fort Drum is outweighed by official military records indicating no such exposure.  

In addition, the Board finds the weight of the evidence is against a finding that the Veteran was exposed to past use of Agent Orange at Fort Drum.  The July 1981 Report indicates that there was a possibility of residual amounts of pesticides in the Northeast Range areas and that this residual pesticide would be a likely source of water and soil contamination via migration; however, the report noted that while conclusions were unable to be made about soil quality, current water quality was reported to be excellent.  

In contrast to the July 1981 Report's concern of contamination by migration, the evidence of record indicates that dioxin may persist in the topsoil for up to decades after Agent Orange was sprayed or spilled.   The February 1984 Letter indicated that the United States Army Toxic and Hazardous Materials Agency would begin an investigation into the lingering presence of Agent Orange in the surrounding environment, suggesting a belief that Agent Orange may remain extant in the environment decades after it was sprayed.  Additionally, the 1994 IOM Report indicates that Agent Orange could remain stationary or essentially immobile in the soil for an indefinite period.  The February 2014 Report confirmed that when dioxin came into contact with soil it became rapidly and tightly bound, and could persist for decades after application.  However, the February 2014 Report further indicated that only about one percent of the amount of dioxin sprayed or spilled remained in the topsoil hours after deposition, whereas the remaining 99 percent became photodegradated due to exposure to sunlight.  In contrast, the February 2014 Report explained that the physical properties of dioxin made water contamination a negligible source of transmission to humans.  

Despite the evidence of record indicating that dioxin may linger in the topsoil for many years after application, there is no direct evidence that the Veteran came into contact with those areas where Agent Orange was sprayed or stored and no direct evidence that the Veteran came into contact with any potentially contaminated soil.  First, the July 1981 Report indicates that 10 five-gallon metal cans were being stored in a facility that did not meet the current requirements for proper storage.  However, it is unclear whether the tanks identified by the July 1981 Report were present in August 1974 as the July 2009 JSRRC Response indicated no documentation of Agent Orange storage at Fort Drum in August 1974 in United States Army historical records.  Second, the evidence of record consistently indicates that 13 drums of Agent Orange were sprayed on a four-square-mile area of the range impact area.  As indicated in the January 2009 C&P Response, Fort Drum contains over 138 square miles.  The use of herbicides was primarily limited to the range impact areas and surrounding fences and roads to improve the line of vision of the range impact areas.  There is no evidence the Veteran was present in the range impact areas.  The Veteran testified that one week he spent camping in tents and performing field maneuvers; however, according to the July 1981 Report, non-tactical herbicides were used in the bivouac areas.  Despite the concerns of water contamination via migration, the February 2014 Report indicates that human transmission via water was an unlikely source of contamination due to the physical properties of dioxin.  The February 2014 Report further indicated that the skin is an effective barrier to transmission, thus making contamination via contaminated soil unlikely.  Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to water or soil contaminated with Agent Orange at Fort Drum years after it was sprayed and stored.  

The Board has found that the weight of the evidence is against a finding that the Veteran was exposed to Agent Orange or other tactical herbicide.  In making this finding, the Board has considered both contemporaneous exposure as well as residual exposure years after Agent Orange was sprayed or stored.  The Board has specifically reviewed the documents submitted by the Veteran.  However, the documents submitted by the Veteran do not specifically address the facts of the Veteran's case and do not provide conclusions with a degree of certainty to establish direct exposure in the Veteran's case.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  

The record includes a copy of a June 2004 Board Decision submitted by the Veteran.  Prior Board decisions are not precedential or binding on other veterans.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  Prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  See 38 C.F.R. § 20.1303 (emphasis added); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) ("The word 'may' clearly connotes discretion") (citing Fogerty v. Fantasy Inc., 510 U.S. 517, 533 (1994)); see also Hudgens v. Gibson, 26 Vet.App. 558, 562 at n.5 (2014) (citing 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) "[U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals.").  Therefore, the Board affords the June 2004 Board Decision no probative weight in the current appeal.  

The Board next finds that the Veteran did not experience chronic symptoms of diabetes mellitus, coronary artery disease, or hypertension in service; symptoms of diabetes mellitus, coronary artery disease, or hypertension that manifested to a compensable degree within one year of service separation; or continuous symptoms of diabetes mellitus, coronary artery disease, or hypertension since service separation.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to diabetes mellitus, coronary artery disease, or hypertension.  The December 1972 service separation examination noted a normal urinalysis negative for the presence of sugar, a normal cardiovascular examination, and a blood pressure reading of 126/82 mm Hg.  The first post-service notation of diabetes mellitus, coronary artery disease, and hypertension all appear in 2003 private treatment records.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of diabetes mellitus, coronary artery disease, and hypertension were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

As indicated above, the first objective medical evidence that the Veteran has diabetes mellitus, coronary artery disease, or hypertension was in 2003, over 30 years after service.  There is no evidence of record of the claimed disabilities during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnoses of diabetes mellitus, coronary artery disease, or hypertension to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnoses of diabetes mellitus, coronary artery disease, and hypertension.

The Board next finds that the weight of the evidence demonstrates that the Veteran's erectile dysfunction was not incurred during active service.  In this regard, the Veteran does not contend that his erectile dysfunction is directly related to service.  Likewise, the evidence of record does not suggest that erectile dysfunction is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for erectile dysfunction.  No medical professional has provided competent medical evidence linking the diagnosis of erectile dysfunction to any aspect of the Veteran's active service and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of erectile dysfunction.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of diabetes mellitus, coronary artery disease, hypertension, and erectile dysfunction fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issues of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The Veteran's claimed disabilities require specialized training for determinations as to diagnoses and causation, and are, therefore, not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current diagnoses of diabetes mellitus, coronary artery disease, hypertension, and erectile dysfunction, the Board finds that the Veteran's claimed disabilities are not related to service.  

The Board has also considered the Veteran's contentions that his heart condition, hypertension, and erectile dysfunction are secondary to his diabetes mellitus.  As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, the Board is denying service connection for diabetes mellitus, and the Veteran is not service-connected for any other disability; therefore, there is no legal basis for granting service connection for a heart condition, hypertension, or erectile dysfunction on a secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's active service and his current diagnoses of diabetes mellitus, coronary artery disease, hypertension, and erectile dysfunction, including no credible evidence of chronic symptoms of diabetes mellitus, coronary artery disease, or hypertension in service; symptoms of diabetes mellitus, coronary artery disease, or hypertension that manifested to a compensable (10 percent) degree within one year of service separation; or continuity of symptomatology of diabetes mellitus, coronary artery disease, or hypertension since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection, including on direct, secondary, and presumptive theories of entitlement as appropriate, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.  

Service connection for a heart condition, to include as due to exposure to herbicides and as secondary to diabetes mellitus, is denied. 

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.  

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


